This is a conviction for theft of a horse. Counsel for appellant (there being no statement of facts in the record) insists that the judgment should be reversed because appellant was deprived of the right to have his case passed upon in the light of the evidence. Under certain circumstances a judgment will be reversed because the appellant has been unjustly deprived of this right; but this will not be done unless appellant has used all reasonable diligence to procure a statement of the facts. In this case ten days were allowed after adjournment in which to procure and have filed a statement; but there were no further efforts made when, from the affidavit of the trial judge, a statement could have been obtained. If an appellant uses due diligence and procures a statement, it will be considered by this court, notwithstanding it was not filed until after the expiration of the ten days. See George v. State, 25 Texas Crim. App., 229. There are several bills of exceptions in the record. We have critically examined each. They are not sufficiently full and specific to be considered by this court, in the absence of a statement of facts. There was error in permitting the District Attorney to lead the witness Joe Taylor to make the statement that he had actual control, care and management of the horse when taken, but this may have been absolutely proven by other witnesses. We will not discuss the other bills, because, as before *Page 82 
stated, the ruling of the court, when considered in the light of a statement of facts, might, if erroneous, have been harmless. The judgment is affirmed.
Affirmed.